
	
		II
		111th CONGRESS
		1st Session
		S. 269
		IN THE SENATE OF THE UNITED STATES
		
			January 15, 2009
			Mrs. Murray (for
			 herself, Mr. Brown, and
			 Ms. Stabenow) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide funding for employment and training activities
		  for dislocated workers and adults, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Retooling America's Workers for a
			 Green Economy Act.
		2.FindingsCongress finds the following:
			(1)In October 2008,
			 the numbers of mass layoffs (involving over 50 workers at one time) and initial
			 unemployment claims reached their highest levels since 2001. According to the
			 National Renewable Energy Laboratory, however, a major barrier to more rapid
			 adoption of clean and renewable energy and energy efficiency measures is the
			 lack of sufficient workers skilled in green technology.
			(2)In December 2008,
			 unemployment figures showed a sharp deterioration in the economy. The
			 unemployment rate rose from 6.8 percent in November, to 7.2 percent in
			 December, of 2008. Employers shed 524,000 jobs in December 2008, and 1,900,000
			 jobs were lost over just the last 4 months of 2008. These job losses were
			 widespread across most major industry sectors.
			(3)According to the
			 Bureau of Labor Statistics, 11,100,000 people were unemployed in December 2008,
			 an increase of 3,600,000 people since the recession started in December 2007.
			 In December 2008, the number of workers who wanted to work full-time but worked
			 part-time because their hours were cut or they could not find full-time jobs
			 reached 8,000,000, up 3,400,000 since December 2007.
			(4)Analysts say that
			 the Nation has yet to see the worst of the economic fallout. The latest
			 prediction from HIS Global Insight forecasts that unemployment will be an
			 estimated 8.6 percent by the end of 2009.
			(5)The reality of
			 climate change and a shared desire to protect the environment for future
			 generations have the potential to spur economic growth in green-collar jobs
			 across the industrial spectrum. In order to prepare United States workers to
			 build greener communities in both urban and rural settings, the Nation will
			 need to make an investment in skills development for jobs in the current and
			 future economies.
			3.PurposeThe purpose of this Act is to retool
			 America’s workers—including dislocated workers, those who are long-term
			 unemployed individuals, and those who are low-skilled individuals, limited
			 English proficient individuals, individuals with disabilities, or older
			 workers—for green-collar industries, for existing viable industries, and for
			 new and emerging industries so that the workers described in this section can
			 contribute to the long-term competitiveness of the United States and its
			 quality of life.
		4.DefinitionsIn this Act:
			(1)In
			 generalThe terms
			 adult, chief elected official, dislocated
			 worker, employment and training activities,
			 individual with a disability, local area, local
			 board, outlying area, rapid response
			 activities, Secretary, State, and State
			 board have the meanings given the terms in section 101 of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2801).
			(2)Community
			 collegeThe term community college means a 2-year
			 institution of higher education, as defined in section 101 of the Higher
			 Education Act of 1965 (20 U.S.C. 1001).
			(3)Green-collar
			 industriesThe term green-collar industries means
			 industries throughout the economy of the United States—
				(A)that promote
			 energy efficiency, energy conservation, and environmental protection, including
			 promoting renewable energy and clean technology;
				(B)that offer jobs
			 with substantial pay and benefits; and
				(C)that are
			 industries in which there is likely to be continued demand for workers.
				5.Activities for
			 dislocated workers
			(a)General
			 authorityThe Secretary is authorized to reserve $2,000,000,000
			 of the funds appropriated under this Act for rapid response activities, for
			 dislocated worker employment and training activities under chapter 5 of
			 subtitle B of title I of the Workforce Investment Act of 1998 (29 U.S.C. 2861
			 et seq.), or for employment and training assistance and additional assistance
			 under section 173(a) of such Act (29 U.S.C. 2918(a)).
			(b)National
			 emergency grantsOf the reserved funds, the Secretary may use not
			 more than $500,000,000 to award national emergency grants—
				(1)to provide
			 employment and training assistance to workers affected by major economic
			 dislocations under section 173(a)(1) of such Act (29 U.S.C. 2918(a)(1));
			 and
				(2)to provide
			 additional assistance under section 173(a)(3) of such Act (29 U.S.C.
			 2918(a)(3)) to a State or local board that meets the requirements of that
			 section (in a case in which the expended funds involved were expended for
			 assistance described in paragraph (1)).
				(c)State
			 activities
				(1)In
			 generalAfter determining an amount from the reserved funds to be
			 used under subsection (b), the Secretary may use the remaining funds to make
			 allotments to States, and outlying areas, consistent with the allotment formula
			 under section 132(b)(2) of such Act (29 U.S.C. 2862(b)(2)). Each State or
			 outlying area may use 25 percent of the State's or outlying area's allotment
			 for statewide rapid response activities for permanent closures or mass layoffs
			 described in section 101(38) of such Act (42 U.S.C. 2801(38)) and efforts to
			 avert future permanent closures or mass layoffs described in such
			 section.
				(2)Use of
			 dislocated workers to provide activitiesIn providing statewide
			 rapid response activities, States or entities designated by States (and
			 outlying areas or entities designated by outlying areas), working in
			 conjunction with local boards and chief elected officials, may enhance their
			 services by employing dislocated workers to provide outreach, informal
			 coaching, counseling or mentoring support, and information to other dislocated
			 workers or unemployed persons.
				(d)Local
			 activities
				(1)In
			 generalEach State or outlying area shall use 75 percent of the
			 State's or outlying area's allotment to make allocations directly to local
			 boards, for local areas, using the formula under section 133(b)(2)(B) of such
			 Act (29 U.S.C. 2863(b)(2)(B)).
				(2)PriorityA
			 local board that receives an allocation under paragraph (1) shall use the funds
			 made available through the allocation for dislocated worker employment and
			 training activities. In providing the activities the local board shall give
			 priority to providing the employment and training activities, including
			 on-the-job training, in viable industries identified at the regional or local
			 levels, including green-collar industries.
				(e)Report to
			 SecretaryEach State, in submitting an annual report under
			 section 136(d) of such Act (29 U.S.C. 2871(d)), shall include information on
			 entry of individuals who participated in employment and training activities in
			 green-collar industries and other viable industries under this section into
			 unsubsidized employment in a green-collar industry or other viable
			 industry.
			(f)Report to
			 CongressThe Secretary shall annually prepare and submit to the
			 appropriate committees of Congress information on entry of individuals who
			 received services under subsection (b) into unsubsidized employment in a
			 green-collar industry or other viable industry.
			6.Activities for
			 adults with multiple barriers to employment
			(a)PurposeThe
			 purpose of this section is to fully utilize the Nation's human capital
			 by—
				(1)helping adults
			 with multiple barriers to employment acquire the skills to obtain jobs in
			 viable industries, by providing intensive services, training services, and
			 other employment and training activities; and
				(2)in particular, by
			 providing employment and training activities in green-collar industries and
			 other viable industries.
				(b)DefinitionThe
			 term adult with multiple barriers to employment means an adult who
			 is long-term unemployed, a low-skilled individual, limited English proficient,
			 an individual with a disability, or an older worker, with multiple barriers to
			 finding a job in a viable industry.
			(c)General
			 authorityThe Secretary is
			 authorized to reserve $800,000,000 of the funds appropriated under this Act to
			 carry out this section. The Secretary shall use the reserved funds to make
			 allotments to States and outlying areas, consistent with the allotment formula
			 under section 132(b)(1) of the Workforce Investment Act of 1998 (29 U.S.C.
			 2862(b)(1)) to provide employment and training activities to adults with
			 multiple barriers to employment.
			(d)State
			 activitiesEach State or outlying area may use 10 percent of the
			 State's or outlying area's allotment to assist local boards in providing
			 employment and training activities to adults with multiple barriers to
			 employment, and assist the adults in attaining jobs in viable industries, with
			 as much flexibility as is practicable. In providing assistance under this
			 subsection, the State or outlying area may provide aid that includes assistance
			 with system alignment (described in subsection (e)(1)(D)), the provision of
			 capacity building and professional development activities for staff, and the
			 provision of enhanced regional sector-based labor market information.
			(e)Local
			 activities
				(1)In
			 generalEach State or outlying area shall use 90 percent of the
			 State's or outlying area's allotment to make grants, on a competitive basis, to
			 local boards for local areas, to provide employment and training activities to
			 adults with multiple barriers to employment.
				(2)PriorityIn
			 making the grants, the chief executive officer of the State or outlying area,
			 in consultation with the State board involved, shall give priority to those
			 local boards that—
					(A)align their local
			 areas to create regions that reflect natural labor markets or economic
			 development districts;
					(B)reflect regional
			 strategic partnerships described in paragraph (3) among local boards, industry
			 (including business and labor), schools (including community colleges), and
			 other community organizations to provide coherent programs of employment and
			 training activities;
					(C)make special
			 efforts to conduct outreach and provide services to adults with multiple
			 barriers to employment who need to advance their careers or seek second careers
			 due to the economic downturn;
					(D)align adult
			 education, career and technical education, workforce investment, economic
			 development, and related systems and resources to provide career pathway
			 strategies for helping low-skilled individuals navigate through the continuum
			 of needed education and supports, to ultimately achieve a postsecondary
			 education credential or an industry-recognized certificate and a job leading to
			 economic self-sufficiency;
					(E)provide an
			 assurance that the local board will use at least 90 percent of the grant funds
			 for intensive services described in section 134(d)(3)(C) and training services
			 described in section 134(d)(4)(D) of such Act (29 U.S.C. 2864(d)(3)(C),
			 2864(d)(4)(D)), without regard to the eligibility requirements of section
			 134(d) of such Act (29 U.S.C. 2864(d)).
					(3)Strategic
			 partnership
					(A)In
			 generalFor purposes of this section, a strategic partnership
			 shall, in particular, be composed of at least 1 representative of a local board
			 serving a community, and of each of the 8 types of organizations described in
			 subparagraph (B).
					(B)Types of
			 organizationsThe types of organizations referred to in
			 subparagraph (A) are businesses, unions, labor-management partnerships, schools
			 (including community colleges), public agencies, nonprofit community
			 organizations, economic development entities, and philanthropic organizations,
			 that are actively engaged in providing employment and training activities,
			 including work opportunities and support, to adults with multiple barriers to
			 employment.
					(f)Report to
			 Secretary
				(1)In
			 generalEach State, in submitting an annual report under section
			 136(d) of such Act (29 U.S.C. 2871(d)), shall include information—
					(A)on acquisition of
			 a recognized postsecondary education credential or an industry-recognized
			 certificate by adults with multiple barriers to employment who participated in
			 employment and training activities under this section;
					(B)on entry of such
			 adults, who participated in such activities, into positions in unsubsidized
			 employment in viable industries; and
					(C)for adults
			 referred to in subparagraph (B), on average wages in such positions.
					(2)RefinementsIn
			 establishing standards for the reports, the Secretary shall refine indicators
			 to eliminate any unintended consequences for adults with multiple barriers to
			 employment, or such adults who may need and seek less than full-time employment
			 along a career path.
				7.Energy
			 efficiency and renewable energy worker training programThe Secretary shall reserve $625,000,000 of
			 the funds appropriated under this Act to carry out section 171(e) of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2916(e)).
		8.Authorization of
			 AppropriationsThere is
			 authorized to be appropriated to the Secretary of Labor for activities
			 described in this Act, $3,425,000,000, which shall be available for the period
			 of January 1, 2009 through December 31, 2010.
		
